The city of Beachwood appeals the trial court's order granting defendant-appellee Patricia K. Smoleny's motion to suppress evidence.
On April 27, 1990, at approximately 9:45 p.m., an unidentified motorist, using his cellular car phone, telephoned 911 and was connected to a police dispatcher. The unidentified motorist informed the dispatcher that an eastbound car on Cedar Road was weaving and that he believed the driver was intoxicated. He also provided the dispatcher with the location, description, and license plate number of the car.
The dispatcher broadcasted this information and a nearby patrol car responded. The patrol car located the car described by the unidentified motorist and activated its overhead lights, pulling the car over. At this point, the unidentified motorist indicated to the dispatcher that the patrol car had singled out the correct car.
Appellee was subsequently charged with driving under the influence.
On November 5, 1990, the trial court granted a motion to suppress evidence filed by appellee.
Beachwood filed a timely appeal and contends that the trial court erred when it granted appellee's motion to suppress. Beachwood's appeal has merit.
In the instant case, the anonymous tip was corroborated by sufficient details to serve as a basis for the police officer's investigatory stop. Alabama v. White (1990), 496 U.S. 325,110 S. Ct. 2412, 110 L. Ed. 2d 301.
Judgment reversed and the cause remanded for proceedings consistent with this opinion.
Judgment reversedand cause remanded. *Page 758 
JOHN T. PATTON, and SPELLACY, JJ., concur.
JAMES D. SWEENEY, J., dissents.